DETAILED ACTION
1.	This communication is in response to the after final consideration program request filed on 5/25/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest determining an optimal search radius of the first grid based on pre-set correspondence relationships between the multiple grids and optimal search radiuses, the pre-set correspondence relationships prepared in advance of receiving the target search request by: respectively making the center point of each grid of the multiple grids in the gridded location area a center of a circle, and performing a target search using an incrementally increasing radius to obtain a minimum search radius for each grid of the multiple grids when reaching a pre-set returned number threshold: and using the minimum search radius as the grid's optimal search radius: after determining the optimal search radius, performing a search corresponding to the target search request within a geographical area defined by a center point corresponding to the location designated by the target search request and the optimal search radius determined for the first grid; and obtaining search results of the search.




Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 3, 2021